IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-53,566-09


EX PARTE COLONEL LEE TRADER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 990D04997-120-9 IN THE 120TH DISTRICT COURT

FROM EL PASO COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
aggravated sexual assault and one count of injury to an elderly person and sentenced to twenty (20)
years' confinement on each count.  He did not appeal his conviction. 
	In his present application, Applicant raises five grounds for review challenging this
conviction.  This application, however, presents a more serious question.  This Court's records
reflect that Applicant has filed eight (8) prior applications challenging this conviction.  It is obvious
from the record that Applicant continues to raise issues that have been presented and rejected in
previous applications or that should have been presented in previous applications.  The writ of
habeas corpus is not to be lightly or easily abused.  Sanders v. U.S., 373 U.S. 1 (1963); Ex parte
Carr, 511 S.W.2d 523 (Tex. Crim. App. 1977).  Because of his repetitive claims, we hold that
Applicant's claims are barred from review under Article 11.07, § 4, and are waived and abandoned
by his abuse of the writ.  This application is dismissed.
	Therefore, we instruct the Honorable Louise Pearson, Clerk of the Court of Criminal
Appeals, not to accept or file the instant application for a writ of habeas corpus, or any future
application attacking this conviction unless Applicant is able to show in such an application that any
claims presented have not been raised previously and that they could not have been presented in a
previous application for a writ of habeas corpus.  Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App.
1980).

Filed: October 29, 2008
Do Not Publish